Case: 2:14-cr-00127-ALM-EPD Doc #: 1676 Filed: 10/09/20 Page: 1 of 4 PAGEID #: 19734




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

 RASHAD LISTON,
                                               CASE NO. 2:20-CV-3538
        Petitioner,                            CRIM. NO. 2:14-CR-00127
                                               CHIEF JUDGE ALGENON L. MARBLEY
                                               Chief Magistrate Judge Elizabeth P. Deavers
        v.

 UNITED STATES OF AMERICA,

        Respondent.

                             REPORT AND RECOMMENDATION

        Petitioner, a state prisoner, brings this Motion to Vacate under 28 U.S.C. § 2255. For the

 reasons that follow, the Undersigned RECOMMENDS that the Court DISMISS this action

 pursuant to Federal Rule of Civil Procedure 41(b) for failure to prosecute.

                                                  I.

        On July 13, 2020, Petitioner filed this Motion to Vacate under 28 U.S.C. § 2255

 challenging his convictions after a jury trial on conspiracy to commit racketeering, murder in aid

 of racketeering, and murder through the use of a firearm during and in relation to a crime of

 violence. Petitioner asserts that he was denied the effective assistance of trial and appellate

 counsel. On July 27, 2020, the Court granted Respondent’s request for a stay of proceedings

 pending Petitioner’s written submission of his waiver of his attorney-client privilege as it relates

 to these claims, advising him that the failure to submit a waiver of his attorney-client privilege

 may result in the dismissal of this action. (Order, ECF No. 1670.) On September 22, 2020, the

 Court issued a Show Cause Order directing Petitioner to show cause, within fourteen days, as to

 why this action should not be dismissed for failure to prosecute by Petitioner’s refusal to submit

 a waiver of his attorney-client privilege. (ECF No.1675.) Still, to date, Petitioner has failed to
Case: 2:14-cr-00127-ALM-EPD Doc #: 1676 Filed: 10/09/20 Page: 2 of 4 PAGEID #: 19735




 respond or comply with this Court’s Order directing him to submit a waiver of his attorney-client

 privilege.

                                                  II.

        The Federal Rules of Civil Procedure may be used in habeas corpus “to the extent that

 they are not inconsistent with any statutory provisions or these rules[.]”           Rule 12, Rules

 Governing Section 2255 Proceedings. The Court’s inherent authority to dismiss a plaintiff’s

 action or particular claims within an action with prejudice because of his failure to prosecute is

 expressly recognized in Federal Rule of Civil Procedure 41(b), which provides in pertinent part:

 “If the plaintiff fails to prosecute or to comply with these rules or a court order, a defendant may

 move to dismiss the action or any claim against it. Unless the dismissal order states otherwise, a

 dismissal under this subdivision (b) . . . operates as an adjudication on the merits.” Fed. R. Civ.

 P. 41(b); Link v. Walbash R. Co., 370 U.S. 626, 629-31 (1962). “This measure is available to the

 district court as a tool to effect management of its docket and avoidance of unnecessary burdens

 on the tax-supported courts and opposing parties.” Knoll v. AT & T, 176 F.3d 359, 63 (6th Cir.

 1999). “Rule 41(b) recognizes the power of the district court to enter a sua sponte order of

 dismissal.” Steward v. City of Jackson, Tenn., 9 F. App’x 294, 296 (6th Cir. 2001) (citing Link,

 370 U.S. 626 at 630).

        To date, Petitioner has failed to respond to the Court’s July 27,2020, Order or the Court’s

 September 22, 2020, Show Cause Order. Further, Petitioner has been cautioned that his failure

 submit a waiver of his attorney-client privilege may result in the dismissal of this action. Still, to

 date, he has failed to respond.   See Stough v. Mayville Cmty. Schs., 138 F.3d 612, 615 (6th Cir.

 1998) (noting that “[p]rior notice, or lack thereof, is . . . a key consideration” in whether
Case: 2:14-cr-00127-ALM-EPD Doc #: 1676 Filed: 10/09/20 Page: 3 of 4 PAGEID #: 19736




 dismissal under Rule 41(b) is appropriate); see also Steward v. City of Jackson, 9 F. App’x 294,

 296 (6th Cir. 2001).

        It is therefore RECOMMENDED that the Court DISMISS this action WITH

 PREJUDICE under Rule 41(b).

                                      Procedure on Objections

        If any party seeks review by the District Judge of this Report and Recommendation, that

 party may, within fourteen (14) days, file and serve on all parties objections to the Report and

 Recommendation, specifically designating this Report and Recommendation, and the part in

 question, as well as the basis for objection. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b).

 Response to objections must be filed within fourteen (14) days after being served with a copy.

 Fed. R. Civ. P. 72(b).

        The parties are specifically advised that failure to object to the Report and

 Recommendation will result in a waiver of the right to de novo review by the District Judge and

 waiver of the right to appeal the judgment of the District Court. See, e.g., Pfahler v. Nat’l Latex

 Prod. Co., 517 F.3d 816, 829 (6th Cir. 2007) (holding that “failure to object to the magistrate

 judge’s recommendations constituted a waiver of [the defendant’s] ability to appeal the district

 court’s ruling”); United States v. Sullivan, 431 F.3d 976, 984 (6th Cir. 2005) (holding that

 defendant waived appeal of district court’s denial of pretrial motion by failing to timely object to

 magistrate judge’s report and recommendation).           Even when timely objections are filed,

 appellate review of issues not raised in those objections is waived. Robert v. Tesson, 507 F.3d

 981, 994 (6th Cir. 2007) (“[A] general objection to a magistrate judge’s report, which fails to

 specify the issues of contention, does not suffice to preserve an issue for appeal . . . .”) (citation

 omitted)).
Case: 2:14-cr-00127-ALM-EPD Doc #: 1676 Filed: 10/09/20 Page: 4 of 4 PAGEID #: 19737




                                                   s/ Elizabeth A. Preston Deavers
                                                   Elizabeth A. Preston Deavers
                                                   United States Magistrate Judge
